DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first transmission/reception circuit” and the “second transmission/reception circuit” claimed in Claims 1 and 11 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 11 is objected to because of the following informalities:
Claim 11 recites “a switch configured to connect between the first transmission transmission/reception circuit and one of the first antenna and the second antenna” in lines 26-27. The first “transmission” is redundant and needs to be removed. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Pub. No. 2012/0196651 by Nakamura in view of U.S. PG Pub. No. 2019/0393918 by Han et al. and further view of U.S. PG Pub. No. 2017/0373712 by Kim et al.

As to Claim 1, Nakamura teaches an electronic device [Nakamura, Fig. 1 and Para 33, Wireless communication device 1] comprising:
a foldable housing [Nakamura, Fig. 1 and Para 33, Foldable mobile phone device] including: 

a first housing structure [Nakamura, Fig. 1 and Para 35-38, First body section 10]  connected to the hinge structure [Nakamura, Fig. 1 and Para 35-38, First body section 10 linked to hinge section 30] and including a first surface oriented to face a first direction [Nakamura, Fig. 1 and Para 35-38, First display 11], a second surface oriented to face a second direction opposite to the first surface [Nakamura, Fig. 1 and Para 35-38, Bottom surface of the first body section 10 that is opposite to the first display 11], and a first side member surrounding a first space between the first surface and the second surface [Nakamura, Fig. 1 and Para 35-38, First body section 10 is a flat member in a rectangular shape]; and 
a second housing structure [Nakamura, Fig. 1 and Para 35-38, Second body section 20] connected to the hinge structure [Nakamura, Fig. 1 and Para 35-38, Second body section 20 linked to hinge section 30] and including a third surface oriented to face a third direction [Nakamura, Fig. 1 and Para 35-38, First display 21], a fourth surface oriented to face a fourth direction opposite to the third direction [Nakamura, Fig. 1 and Para 35-38, Bottom surface of the second body section 20 that is opposite to the first display 21], and a second side member surrounding a second space between the third surface and the fourth surface [Nakamura, Fig. 1 and Para 35-38, Second body section 20 is a flat member in a rectangular shape], the second housing structure being folded to the first housing structure about the hinge structure [Nakamura, Fig. 1 and Para 33, Hinge section 30], wherein, in a folded state, the third direction is opposite to the first direction, and in an unfolded state, the third direction is a same as the first direction [Nakamura, Fig. 1 and Para 35-38, Second body section 20 is a flat member in a rectangular shape]; 

a first transmission/reception circuit [Nakamura, Fig. 4 and Para 55, Radio transmission/reception section 52] configured to transmit/receive a signal [Nakamura, Fig. 4 and Para 55, Radio transmission/reception section 52 transmits and receives radio signals]; 
a first antenna [Nakamura, Fig. 4 and Para 55, Antenna 41] electrically connected to the first transmission/reception circuit [Nakamura, Fig. 4 and Para 55, Radio transmission/reception section 52 transmits and receives radio signals from/to antenna 41], and disposed on a portion of the first side member of the first housing structure [Nakamura, Fig. 1, Fig. 3, and Para 40, Antenna 41 is buried inside the first body section 10 and is positioned on the upper side of the first body section];
a second transmission/reception circuit [Nakamura, Fig. 4 and Para 62, Radio reception section 53] configured to transmit/receive a signal [Nakamura, Fig. 4 and Para 62, Radio reception section 53 receives the radio signal received by the first antenna 43 or the second antenna 42 via the high-frequency switch, hence a second frequency range that is different]; 
a second antenna [Nakamura, Fig. 4 and Para 62, Antenna 43] electrically connected to the second transmission/reception circuit [Nakamura, Fig. 4 and Para 62, Radio reception section 53 receives the radio signal received by the first antenna 43], and disposed on a portion of the first side member [Nakamura, Fig. 1, Fig. 3, and Para 42, Antenna 43 that is buried inside the first body section and is positioned on a lower right corner side of the first body section]; 

a processor [Nakamura, Para 34, a CPU (central processing unit)].
Nakamura teaches a sensor disposed in the second housing structure configured to detect a contact of a user's body portion, as disclosed in Para 93-94 of Nakamura, however does not explicitly disclose that the sensor is located adjacent to a part of the first antenna when the electronic device is in the folded state and that the electronic device comprises a first transmission/reception circuit configured to transmit/receive a signal in a first frequency band, and a second transmission/reception circuit configured to transmit/receive a signal in a second frequency band different from the first frequency band.
In analogous art, Kim provides for a sensor that is located adjacent to a part of the first antenna when the electronic device is in the folded state [Kim, Para 27, When the electronic device 501 is bent, the proximity sensor is located at a position in which the first antenna 510 is provided] and a transmission/reception circuit that is configured to transmit/receive a signal in a first frequency band [Kim, Fig. 7 and Para 162, The first antenna 731 to the third antenna 735 may transmit and receive a wireless signal of a first frequency band], and a transmission/reception circuit configured to transmit/receive a signal in a second frequency band different from the first frequency band [Kim, Fig. 7 and Para 162, The fourth antenna 761 to the sixth antenna 765 may transmit and receive a wireless signal of a second frequency band]. 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the sensor of Nakamura to be located adjacent to a part of the first antenna 
The combination of Nakamura and Han does not explicitly teach that the processor is configured to: cause the transmission/reception circuit to be electrically connected to the second antenna such that the signal in the first frequency band is transmitted/received through the second antenna when the contact of the user's body portion is detected by the sensor.
In analogous art, Han provides for a processor that is configured to: cause the transmission/reception circuit to be electrically connected to the second antenna such that the signal in the first frequency band is transmitted/received through the second antenna [Han, Para 69 and Para 82, Front end circuits 58 include switching circuitry that is configured to selectively couple antennas 40-1, 40-2, 40-3, and 40-4 to different respective transceivers 38-1, 38-2, 38-3, and 38-4 (e.g., so that each antenna can handle communications for different transceivers 38 based on the state of the switching circuits in the front end circuits 58] when the contact of the user's body portion is detected by the sensor [Han, Para 129 and Para 102, Control circuitry 28 disables antennas that are undesirably loaded and detuned by the presence of external objects, such as a user’s hand or other body part, and activates antennas that are not excessively loaded by external objects]. 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the processing unit of Nakamura to be configured to cause the 
As to Claim 4, Nakamura teaches the electronic device of claim 1, however,
Nakamura does not explicitly teach that the first side member comprises: a first side surface arranged substantially parallel to the hinge structure, and a second side surface extending from one end of the first side surface to the hinge structure.
In analogous art, Kim provides for a first side member that comprises: a first side surface arranged substantially parallel to the hinge structure [Kim, Para 40, Antenna 41 is buried inside a first body section and is positioned on an upper side of the first body section], and a second side surface extending from one end of the first side surface to the hinge structure [Kim, Para 42, Antenna 43 is buried inside a first body section and is positioned on a lower right comer side of the first body section]. 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the device of Nakamura to include a first side member that comprises: a first side surface arranged substantially parallel to the hinge structure, and a second side surface extending from one end of the first side surface to the hinge structure as taught by Kim in order to improve wireless communication performance by connecting to a specific antenna [Kim, Para 9].
The combination of Nakamura and Kim does not explicitly teach that the first side member comprises: a third side surface extending from another end of the first side surface to 
In analogous art, Han provides for a first side member that comprises: a third side surface extending from another end of the first side surface to the hinge structure [Han, Para 33, Housing 12 includes peripheral housing structures 16 that run around the periphery of device 10 and display 14], wherein the first antenna is a conductive portion disposed on at least a portion of the first side surface and the second side surface [Han, Para 34, Peripheral housing structures 16 is formed of a conductive material]. 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the device of Nakamura such that the first side member comprises: a third side surface extending from another end of the first side surface to the hinge structure, wherein the first antenna is a conductive portion disposed on at least a portion of the first side surface and the second side surface as taught by Han in order to achieve optimum wireless communication signals in wireless electronic devices [Han, Para 2-4].
As to Claim 5, the combination of Nakamura, Kim and Han teaches the electronic device of claim 4, wherein the second antenna is a conductive portion disposed on at least a portion of the second side surface [Han, Para 26 and Para 33-34, The wireless communications circuitry includes one or more antennas. Housing structures 16 run around the periphery of device 10 and display 14, wherein Peripheral housing structures 16 is formed of a conductive material].
As to Claim 6, the combination of Nakamura and Kim teaches the electronic device of claim 5, however,

In analogous art, Han provides for a first antenna and a second antenna are separated from each other due to a non-conductive portion [Han, Para 42, Gaps 18, filled with dielectric materials, divide the peripheral housing structures 16 into one or more peripheral conductive segments, wherein the segments of the peripheral conductive housing structures 16 that are created this way may form parts of antennas in device 10].  
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the device of Nakamura such that the first antenna and the second antenna are separated from each other due to a non-conductive portion as taught by Han in order to achieve optimum wireless communication signals in wireless electronic devices [Han, Para 2-4].
As to Claim 7, the combination of Nakamura and Han teaches the electronic device of claim 4, wherein the second side member comprises: a fourth side surface arranged substantially parallel to the hinge structure [Nakamura, Fig. 1 and Para 33, Foldable mobile phone device includes a second body section 20 with four sides, two of them parallel to the hinge structure 30]; a fifth side surface extending from one end of the first side surface to the hinge structure [Nakamura, Fig. 1 and Para 33, Foldable mobile phone device includes a second body section 20 with four sides, one of them perpendicular to the hinge structure 30]; and a sixth side surface extending from another end of the first side surface to the hinge structure [Nakamura, Fig. 1 and Para 33, Foldable mobile phone device includes a second body section 20 with four sides, one other of them perpendicular to the hinge structure 30]. 

In analogous art, Kim provides for a position where the sensor is disposed is symmetrical to the one end of the first antenna with respect to the hinge structure in the fourth side surface [Kim, Para 135, The grip sensor is disposed in at least one area of the left and right side portions, upper and lower side portions, and a rear portion of the electronic device].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the device of Nakamura such that a position where the sensor is disposed is symmetrical to the one end of the first antenna with respect to the hinge structure in the fourth side surface as taught by Kim in order to improve sensing the change in power of the antenna in electronic devices [Kim, Para 9].
As to Claim 8, the combination of Nakamura and Han teaches the electronic device of claim 4, however,
The combination of Nakamura and Han does not explicitly teach that a position where the sensor is disposed is a position adjacent to the one end of the first antenna in the first side surface.
In analogous art, Kim provides for a position where the sensor is disposed is a position adjacent to the one end of the first antenna in the first side surface [Kim, Para 135, The grip sensor is disposed in at least one area of the left and right side portions, upper and lower side portions, and a rear portion of the electronic device].

As to Claim 9, the combination of Nakamura and Kim teaches the electronic device of claim 1, however,
The combination of Nakamura and Kim does not explicitly teach that the processor is further configured to: measure a change value in capacitance through the sensor, and identify whether the user's body portion comes into contact based on the measured change value in capacitance.
In analogous art, Han provides for a processor that is further configured to: measure a change value in capacitance through the sensor [Han, Fig. 8 Step 92, Gather impedance measurements], and identify whether the user's body portion comes into contact based on the measured change value in capacitance [Han, Para 105, and Para 102, Device 10 uses sensor to detect the presence of antenna loading, such as a user’s hand being adjacent to one or more of antennas 40-1, 40-2, 40-3, and 40-4].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the device of Nakamura to include wherein the processor is further configured to: measure a change value in capacitance through the sensor, and identify whether the user's body portion comes into contact based on the measured change value in capacitance 
As to Claim 10, the combination of Nakamura and Kim teaches the electronic device of claim 1, however,
The combination of Nakamura and Kim does not explicitly teach that the electronic device further comprises a first antenna matching circuit disposed in an electrical path connecting the first antenna and the communication circuit to each other, and a second antenna matching circuit disposed in an electrical path connecting the second antenna and the communication circuit to each other.
In analogous art, Han provides for a first antenna matching circuit disposed in an electrical path connecting the first antenna and the communication circuit to each other [Han, Para 69, Impedance matching circuitry for matching the impedance of transmission lines 50 to the corresponding antenna 40-1] and a second antenna matching circuit disposed in an electrical path connecting the second antenna and the communication circuit to each other [Han, Para 69, Impedance matching circuitry for matching the impedance of transmission lines 50 to the corresponding antenna 40-2].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the device of Nakamura to include a first antenna matching circuit disposed in an electrical path connecting the first antenna and the communication circuit to each other, and a second antenna matching circuit disposed in an electrical path connecting the second antenna and the communication circuit to each other as taught by Han in order to achieve optimum wireless communication signals in wireless electronic devices [Han, Para 2-4].

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Pub. No. 20120196651 by Nakamura in view of U.S. PG Pub. No. 20170373712 by Kim et al. and further view of U.S. PG Pub. No. 20190393918 by Han et al and U.S. PG Pub. No. 20140169243 by Khlat et al.

As to Claim 2, the combination of Nakamura and Kim teaches the electronic device of claim 1, wherein the first transmission/reception circuit [Nakamura, Fig. 4 and Para 55, Radio transmission/reception section 52] comprises a first amplifier and a switch [Kim, Para 61, The RF module 229 includes a power amplifier AND Fig. 7, First communication unit 710 is connected to the antennas through the switch unit 720], and wherein the second transmission/reception circuit [Nakamura, Fig. 4 and Para 62, Radio reception section 53] is electrically connected to the second antenna [Nakamura, Fig. 4 and Para 62, Antenna 43], however,
The combination of Nakamura and Kim does not explicitly teach that the second transmission/reception circuit comprises a second amplifier  electrically connected to the second antenna, and that the processor is further configured to: control the switch such that the first amplifier and the diplexer are electrically connected to each other so as to cause the first transmission/reception circuit to be electrically connected to the second antenna.  
In analogous art, Han provides for a transmission/reception circuit [Han, Para 69, RF circuits 58] that comprises an amplifier [Han, Para 69, Amplifier circuitry] and a diplexer [Han, Para 69, Diplexer circuitry] electrically connected to the antenna [Han, Para 69, Antenna 40-2], and a processor [Han, Para 66, Processing circuitry 28] that is configured to: control [Han, Para 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the device of Nakamura to include a second transmission/reception circuit that comprises a second amplifier  electrically connected to the second antenna, and a processor that is further configured to: control the switch such that the first amplifier and the diplexer are electrically connected to each other so as to cause the first transmission/reception circuit to be electrically connected to the second antenna as taught by Han in order to achieve optimum wireless communication signals in wireless electronic devices [Han, Para 2-4].
The combination of Nakamura and Kim does not explicitly teach that the switch electrically connects the first amplifier to the first antenna or the diplexer.
In analogous art, Khlat provides for a switch electrically connects the first amplifier to the first antenna or the diplexer [Khlat, Fig. 13 and Para 79, Switch circuitry 84 connects power amplifier 90 to diplexer 94]. 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the device of Nakamura to include a switch that electrically connects the first amplifier to the first antenna or the diplexer as taught by Khlat in order to improve 
As to Claim 3, the combination of Nakamura and Han teaches the electronic device of claim 2, however,
The combination of Nakamura and Han does not explicitly teach that the processor is further configured to control the switch such that the first amplifier and the first antenna are electrically connected to each other when the contact of the user's body portion is not detected through the sensor.
In analogous art, Kim provides for the processor that is further configured to control the switch such that the first amplifier and the first antenna are electrically connected to each other when the contact of the user's body portion is not detected through the sensor [Kim, Para 154-155, The processor 660 switches the antenna that has a receive signal strength that is less than or equal to the reference value to the remaining antennas and does not switch if this condition is not satisfied, hence not being contacted by the user’s body].  
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the device of Nakamura such that the processor is further configured to control the switch such that the first amplifier and the first antenna are electrically connected to each other when the contact of the user's body portion is not detected through the sensor as taught by Kim in order to improve wireless communication performance by connecting to a specific antenna [Kim, Para 9].

Claims 11 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Pub. No. 2012/0196651 by Nakamura in view of U.S. PG Pub. No. 2017/0373712 by Kim et al. and further view of U.S. PG Pub. No. 2019/0393918 by Han et al., U.S. PG Pub. No. 2019/0109363 by Okabe and U.S. PG Pub. No. 2013/0308608 by Hu et al.

As to Claim 11, Nakamura teaches an electronic device [Nakamura, Fig. 1 and Para 33, Wireless communication device 1] comprising:
a foldable housing [Nakamura, Fig. 1 and Para 33, Foldable mobile phone device] including: 
a hinge structure [Nakamura, Fig. 1 and Para 33, Hinge section 30]; 
a first housing structure [Nakamura, Fig. 1 and Para 35-38, First body section 10]  connected to the hinge structure [Nakamura, Fig. 1 and Para 35-38, First body section 10 linked to hinge section 30] and including a first surface oriented to face a first direction [Nakamura, Fig. 1 and Para 35-38, First display 11], a second surface oriented to face a second direction opposite to the first surface [Nakamura, Fig. 1 and Para 35-38, Bottom surface of the first body section 10 that is opposite to the first display 11], and a first side member surrounding a first space between the first surface and the second surface [Nakamura, Fig. 1 and Para 35-38, First body section 10 is a flat member in a rectangular shape]; and 
a second housing structure [Nakamura, Fig. 1 and Para 35-38, Second body section 20] connected to the hinge structure [Nakamura, Fig. 1 and Para 35-38, Second body section 20 linked to hinge section 30] and including a third surface oriented to face a third direction [Nakamura, Fig. 1 and Para 35-38, First display 21], a fourth surface oriented to face a fourth 
a communication circuit [Nakamura, Fig. 4 and Para 55, Radio transmission/reception section 52]; 
a first transmission/reception circuit configured to transmit/receive a signal [Nakamura, Fig. 4 and Para 55, Radio transmission/reception section 52 transmits and receives radio signals]; 
a first antenna [Nakamura, Fig. 4 and Para 55, Antenna 41] electrically connected to the first transmission/reception circuit [Nakamura, Fig. 4 and Para 55, Radio transmission/reception section 52 transmits and receives radio signals from/to antenna 41], and disposed on a portion of the first side member [Nakamura, Fig. 1, Fig. 3, and Para 40, Antenna 41 is buried inside the first body section 10 and is positioned on the upper side of the first body section]; 
a second transmission/reception circuit [Nakamura, Fig. 4 and Para 62, Radio reception section 53] configured to transmit/receive a signal [Nakamura, Fig. 4 and Para 62, Radio reception section 53 receives the radio signal received by the first antenna 43 or the second antenna 42 via the high-frequency switch, hence a second frequency range that is different]; 

a processor [Nakamura, Para 34, a CPU (central processing unit)].
Nakamura does not explicitly teach that the electronic device comprises a first transmission/reception circuit configured to transmit/receive a signal in a first frequency band, and a second transmission/reception circuit configured to transmit/receive a signal in a second frequency band different from the first frequency band.
In analogous art, Kim provides for a transmission/reception circuit configured to transmit/receive a signal in a first frequency band [Kim, Fig. 7 and Para 162, The first antenna 731 to the third antenna 735 may transmit and receive a wireless signal of a first frequency band]; a transmission/reception circuit configured to transmit/receive a signal in a second frequency band different from the first frequency band [Kim, Fig. 7 and Para 162, The fourth antenna 761 to the sixth antenna 765 may transmit and receive a wireless signal of a second frequency band]. 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the transmission/reception circuit of Nakamura to be configured to transmit/receive a signal in a first frequency band and to transmit/receive a signal in a second frequency band different from the first frequency band as taught by Kim in order to provide capability for receiving and transmitting signal in more than one frequency band to cover a wider frequency range [Kim, Para 50].

In analogous art, Han provides for a coupler disposed in an electrical path connecting the communication circuit and the first antenna to each other [Han, Para 62, Impedance sensor 55 is coupled to control circuitry 28 over path 57, wherein the impedance sensor 55 includes and RF coupler circuitry coupled to transmission line 50 and/or portions of antenna 40]. 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the device of Nakamura to include a coupler disposed in an electrical path connecting the communication circuit and the first antenna to each other, as taught by Han, in order to achieve optimum wireless communication signals in wireless electronic devices [Han, Para 2-4].
The combination of Nakamura, Kim, and Han does not explicitly teach a bidirectional coupler.
In analogous art, Okabe provides for a bidirectional coupler [Okabe, Para 17, Bidirectional coupler 110A]. 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the sensor of the electronic device of Nakamura to be a bidirectional coupler as taught by Okabe in order to improve detecting bidirectional signals by using a single detector line in wireless communication devices [Okabe, Para 2-3].
The combination of Nakamura, Kim, Han and Okabe does not explicitly teach a switch that is configured to connect between the first transmission transmission/reception circuit and one of the first antenna and the second antenna; and that the processor is configured to: in response 
In analogous art, Hu provides for a switch [Switch 360] that is configured to connect between the first transmission transmission/reception circuit [330a] and one of the first antenna [370a] and the second antenna [370b] [Hu, Para 0065, The switch 360 connects 330a to 370a or 370b]; and a processor that is configure to: in response to identifying that a contact of a user’s body portion is not detected through the bidirectional coupler, control the switch to electrically connect the first transmission/reception circuit [330a] to the first antenna [370a] such that the signal in the first frequency band is transmitted/received through the first transmission/reception circuit and the first antenna [Hu, Para 0065, When the terminal 106 is in the idle state, the processor 320 chooses a default non-blocked antenna], in response to identifying that the contact of a user’s body portion is detected through the bidirectional coupler, control the switch [switch 360] to electrically connect the first transmission/reception circuit [330a] to the second antenna [370b] such that the signal in the first frequency band is transmitted/received through the first transmission/reception circuit and the second antenna 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the device of Nakamura to include a switch that is configured to connect between the first transmission transmission/reception circuit and one of the first antenna and the second antenna and to modify the processor of the device of Nakamura to be configured to: in response to identifying that a contact of a user’s body portion is not detected through the bidirectional coupler, control the switch to electrically connect the first transmission/reception circuit to the first antenna such that the signal in the first frequency band is transmitted/received through the first transmission/reception circuit and the first antenna, in response to identifying that the contact of a user’s body portion is detected through the bidirectional coupler, control the switch to electrically connect the first transmission/reception circuit to the second antenna such that the signal in the first frequency band is transmitted/received through the first transmission/reception circuit and the second antenna, as taught by Hu, in order to improve user experience when using wireless communication devices for a variety of activities using multiple radio access technologies [Hu, Para 5].
As to Claim 16, the combination of Nakamura, Okabe and Hu teaches the electronic device of claim 11, however,
The combination of Nakamura, Okabe and Hu does not explicitly teach that the first side member comprises: a first side surface arranged substantially parallel to the hinge structure, and a second side surface extending from one end of the first side surface to the hinge structure.

It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the device of Nakamura to include a first side member that comprises: a first side surface arranged substantially parallel to the hinge structure, and a second side surface extending from one end of the first side surface to the hinge structure as taught by Kim in order to improve wireless communication performance by connecting to a specific antenna [Kim, Para 9].
The combination of Nakamura, Okabe, Hu and Kim does not explicitly teach that the first side member comprises: a third side surface extending from another end of the first side surface to the hinge structure, wherein the first antenna is a conductive portion disposed on at least a portion of the first side surface and the second side surface.
In analogous art, Han provides for a first side member that comprises: a third side surface extending from another end of the first side surface to the hinge structure [Han, Para 33, Housing 12 includes peripheral housing structures 16 that run around the periphery of device 10 and display 14], wherein the first antenna is a conductive portion disposed on at least a portion of the first side surface and the second side surface [Han, Para 34, Peripheral housing structures 16 is formed of a conductive material]. 

As to Claim 17, the combination of Nakamura, Kim, Han, Okabe and Hu teaches the electronic device of claim 16, wherein the second antenna is a conductive portion disposed on at least a portion of the second side surface [Han, Para 26 and Para 33-34, The wireless communications circuitry includes one or more antennas. Housing structures 16 run around the periphery of device 10 and display 14, wherein Peripheral housing structures 16 is formed of a conductive material].
As to Claim 18, the combination of Nakamura, Kim and Hu teaches the electronic device of claim 17, however,
The combination of Nakamura, Kim and Hu does not explicitly teach that the first antenna and the second antenna are separated from each other due to a non-conductive portion.  
In analogous art, Han provides for a first antenna and a second antenna are separated from each other due to a non-conductive portion [Han, Para 42, Gaps 18, filled with dielectric materials, divide the peripheral housing structures 16 into one or more peripheral conductive segments, wherein the segments of the peripheral conductive housing structures 16 that are created this way may form parts of antennas in device 10].  

As to Claim 19, the combination of Nakamura, Kim and Hu teaches the electronic device of claim 11, however,
The combination of Nakamura, Kim and Hu does not explicitly teach that the electronic device further comprising a first antenna matching circuit disposed in an electrical path connecting the first antenna and the communication circuit to each other, and a second antenna matching circuit disposed in an electrical path connecting the second antenna and the communication circuit to each other.
In analogous art, Han provides for a first antenna matching circuit disposed in an electrical path connecting the first antenna and the communication circuit to each other [Han, Para 69, Impedance matching circuitry for matching the impedance of transmission lines 50 to the corresponding antenna 40-1] and a second antenna matching circuit disposed in an electrical path connecting the second antenna and the communication circuit to each other [Han, Para 69, Impedance matching circuitry for matching the impedance of transmission lines 50 to the corresponding antenna 40-2].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the device of Nakamura to include a first antenna matching circuit disposed in an electrical path connecting the first antenna and the communication circuit to each other, and a second antenna matching circuit disposed in an electrical path connecting the second .

Claim 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Pub. No. 2012/0196651 by Nakamura in view of U.S. PG Pub. No. 2017/0373712 by Kim et al. and further view of U.S. PG Pub. No. 2019/0393918 by Han et al., U.S. PG Pub. No. 2019/0109363 by Okabe, U.S. PG Pub. No. 2013/0308608 by Hu et al. and U.S. PG Pub. No. 2018/0342794 by Han et al. (hereinafter as Han2).

As to Claim 14, the combination of Nakamura, Kim, Han, Okabe and Hu teaches the electronic device of claim 11, however, 
The combination of Nakamura, Kim, Han, Okabe and Hu does not explicitly teach that the processor is further configured to: receive reflection loss information of the first antenna through the bidirectional coupler,  and determine whether the contact of the user's body portion is detected based on the received reflection loss information.
In analogous art, Han2 provides for receiving reflection loss information of the first antenna through the bidirectional coupler [Han2, Para 64, Measurements of the S-parameters may include measured reflection coefficient parameter values that are indicative of the amount of RF signals that is reflected back towards coupler 142 from antenna 40 during the signal transmission] and determining whether the contact of the user's body portion is detected based on the received reflection loss information [Han2, Para 63 and Para 82, Impedance measurements determine whether device 10 is being gripped by a user's left or right hand, 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the processing unit of Nakamura to be further configured to receive reflection loss information of the first antenna through the bidirectional coupler,  and determine whether the contact of the user's body portion is detected based on the received reflection loss information as taught by Han2 in order to improve the signal quality in mobile phones by enhancing the performance of the antennas [Han2, Para 1-4].
As to Claim 15, the combination of Nakamura, Kim, Han, Okabe, Hu and Han2 teaches the electronic device of claim 14, 
wherein the reflection loss information of the first antenna includes information on a voltage standing wave ratio of the first antenna [Han2, Para 64, Measurements of the S-parameters may include measured reflection coefficient parameter values that are indicative of the amount of RF signals that is reflected back towards coupler 142 from antenna 40 during the signal transmission], and wherein the processor is further configured to: calculate a reflection coefficient of the first antenna based on the information on the standing wave ratio of the first antenna provided through the bidirectional coupler [Han2, Para 64, Measurements of the S-parameters may include measured reflection coefficient parameter values that are indicative of the amount of RF signals that is reflected back towards coupler 142 from antenna 40 during the signal transmission]; and determine whether the contact of the user's body portion is detected based on the calculated reflection coefficient [Han2, Para 63 and Para 82, Impedance measurements determine whether device 10 is being gripped by a user's left or right hand, .

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Pub. No. 2012/0196651 by Nakamura in view of U.S. PG Pub. No. 2017/0373712 by Kim et al. and further view of U.S. PG Pub. No. 2019/0393918 by Han et al., U.S. PG Pub. No. 2019/0109363 by Okabe, U.S. PG Pub. No. 2013/0308608 by Hu et al. and U.S. PG Pub. No. 20140169243 by Khlat et al.

As to Claim 12, the combination of Nakamura and Kim teaches the electronic device of claim 11, wherein the first transmission/reception circuit comprises a first amplifier [Kim, Para 61, The RF module 229 includes a power amplifier AND Fig. 7, First communication unit 710 is connected to the antennas through the switch unit 720], wherein the second transmission/reception circuit comprises a second amplifier [Kim, Fig. 7, RF module 229 includes a power amplifier AND Fig. 6, The second communication unit 740 is connected to the antennas through the switch unit 740], wherein the second transmission/reception circuit [Han, Para 69, RF circuits 58] comprises a second amplifier [Han, Para 69, Amplifier circuitry] and a diplexer [Han, Para 69, Diplexer circuitry] electrically connected to the second antenna [Han, Para 69, Antenna 40-2], and wherein the processor [Han, Para 66, Processing circuitry 28] is further configured to: control [Han, Para 82, Control circuitry 28] the switch such that the first amplifier and the diplexer are electrically connected to each other so as to cause the first transmission/reception circuit to be electrically connected to the second antenna [Han, Para 69 
The combination of Nakamura and Kim does not explicitly teach wherein the switch electrically connects the first amplifier to the first antenna or the diplexer.
In analogous art, Khlat provides for wherein the switch electrically connects the first amplifier to the first antenna or the diplexer [Khlat, Fig. 13 and Para 79, Switch circuitry 84 connects power amplifier 90 to diplexer 94]. 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the device of Nakamura to include wherein the switch electrically connects the first amplifier to the first antenna or the diplexer as taught by Khlat in order to improve performance of the mobile communication devices with two antennas by using a switch to swap the two antenna so that the most efficient antenna (not covered by the user’s hand) is used for transmission [Khlat, Para 16].
As to Claim 13, the combination of Nakamura and Han teaches the electronic device of claim 12, however,
The combination of Nakamura and Han does not explicitly teach that the processor is further configured to: control the switch such that the first amplifier and the first antenna are electrically connected to each other when the contact of the user's body portion is not detected.
In analogous art, Kim provides for the processor that is further configured to: control the switch such that the first amplifier and the first antenna are electrically connected to each other 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the device of Nakamura such that the processor is further configured to: control the switch such that the first amplifier and the first antenna are electrically connected to each other when the contact of the user's body portion is not detected as taught by Kim in order to improve wireless communication performance by connecting to a specific antenna [Kim, Para 9].
The combination of Nakamura, Kim, and Han does not explicitly teach a bidirectional coupler.
In analogous art, Okabe provides for a bidirectional coupler [Okabe, Para 17, Bidirectional coupler 110A]. 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the sensor of the electronic device of Nakamura to be a bidirectional coupler as taught by Okabe in order to improve detecting bidirectional signals by using a single detector line in wireless communication devices [Okabe, Para 2-3].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Pub. No. 2012/0196651 by Nakamura in view of U.S. PG Pub. No. 2017/0373712 by Kim et al. and further view of U.S. PG Pub. No. 2019/0393918 by Han et al., U.S. PG Pub. No. 2019/0109363 by Okabe, .

As to Claim 20 the combination of Nakamura, Kim, Han, Okabe, Hu and Khlat teaches the electronic device of claim 12, however,
The combination of Nakamura, Kim, Han, Okabe, Hu and Khlat does not explicitly teach that the processor is further configured to: detect a folded state of the electronic device; and control the switch when the electronic device is in the folded state.
In analogous art, He provides for a processor that is configured to: detect a folded state of the electronic device [He, Para 48, In a case that the foldable mobile terminal 10 is in the folded state, hence detecting whether the mobile terminal is folded, select an antenna] and to control the switch when the electronic device is in the folded state [He, Para 48, A processor is connected to the switch and is configured to control, when the first contact 101 and the second contact 102 touch each other, an on-off of the switch to implement switching between the upper antenna 107, the lower antenna 110 and the new antenna]. 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the processing unit of Nakamura to detect a folded state of the electronic device, and control the switch when the electronic device is in the folded state as taught by He in order to allow foldable wireless communication devices to maintain high quality signal whether the device is in open or closed states by switching between antennas [He, Para 3-4 and Para 15].

Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. 
Argument (1): Regarding Claims 1, 4-10, 14-15 and 20, Applicant argues that the combination of Nakamura, Kim, and Han does not disclose or suggest all of the limitations of claim 1. For example, the combination does not disclose or suggest a processor configured to "cause the first transmission/reception circuit to be electrically connected to the second antenna such that the signal in the first frequency band is transmitted/received through the first transmission/reception circuit and the second antenna when the contact of the user's body portion is detected by the sensor". In Han, each antenna is connected to its own transceiver, as shown in FIG. 4. Han does not disclose or suggest connecting a transceiver for one antenna (e.g., antenna 40-1) to another antenna (e.g., antenna 40-2). Han merely discloses combing antennas to form a larger antenna or selectively disabling one or more antennae based on the presence of an external object. Han does not disclose or suggest causing "the first transmission/reception circuit to be electrically connected to the second antenna such that the signal in the first frequency band is transmitted/received through the first transmission/reception circuit and the second antenna when the contact of the user's body portion is detected by the sensor" as recited in claim 1.
- Examiner’s Response: Examiner respectfully disagrees. The claimed limitation, as currently recited, “wherein the processor is configured to: cause the first transmission/reception circuit to be electrically connected to the second antenna such that the signal in the first frequency band is transmitted/received through the second antenna when the contact of the the first transmission/reception circuit and the second antenna …”. The Applicant is welcomed to amend claim 1 to reflected the proposed language in the limitation. The Examiner will perform further searches based on the amended claim. Han reads on the claimed limitation as currently drafted. Specifically, Han provides for a processor that is configured to: cause the transmission/reception circuit to be electrically connected to the second antenna such that the signal in the first frequency band is transmitted/received through the second antenna, as disclosed in Para 0069 and Para 0082, when the contact of the user's body portion is detected by the sensor, as disclosed in Para 0129 and Para 0102. Therefore, the combined teachings of Nakamura, Kim, and Han disclose all of the claimed limitations.

Argument (2): Regarding Claims 1, 4-10, 14-15 and 20, Applicant argues that the cited combination of references does not disclose a "a sensor disposed in the second housing structure configured to detect a contact of a user's body portion, wherein the sensor is located adjacent to a part of the first antenna when the electronic device is in the folded state" as recited in claim 1.
- Examiner’s Response: Examiner respectfully disagrees. Nakamura teaches “a sensor disposed in the second housing structure configured to detect a contact of a user's body portion”, see Fig. 7 and Para 93-94, where Nakamura discloses sensors detecting light intensity to detect a holding position of a user's hand. The Examiner agrees with the Applicant that Nakamura does not explicitly disclose that the sensor is located adjacent to a part of the first antenna when the electronic device is in the folded state. However, Kim provides for a sensor that is located adjacent to a part of the first antenna when the electronic device is in the folded state, see Para 

Argument (3): Regarding Claims 2 and 3, Applicant argues that Khlat does not appear to disclose or suggest that an amplifier of a first transmission/reception unit is connected to a diplexer of a second transmission/reception unit, as recited in claim 2.
- Examiner’s Response: Examiner respectfully disagrees. Han provides for a transmission/reception circuit [RF circuits 58] that comprises an amplifier [Amplifier circuitry] and a diplexer [Diplexer circuitry] electrically connected to the antenna [Antenna 40-2] [see Para 69 of Han]. Further, Khlat provides for a switch that electrically connects the first amplifier to the first antenna or the diplexer [Khlat, Fig. 13 and Para 79, Switch circuitry 84 connects power amplifier 90 to diplexer 94]. Therefore, the combined teachings of Nakamura, Kim, Han and Khlat disclose the claimed limitations.

Argument (4): Regarding Claims 11 and 16-19, Applicant argues that the combination of references does not disclose or suggest "a switch configured to connect between the first transmission transmission/reception circuit and one of the first antenna and the second antenna" or a processor configured to "in response to identifying that a contact of a user's body portion is not detected through the bidirectional coupler, control the switch to electrically connect the first transmission/reception circuit to the first antenna such that the signal in the first frequency band is transmitted/received through the first transmission/reception circuit and the first antenna, 
- Examiner’s Response: Examiner agrees with the Applicant. However, the newly added reference, Hu, discloses the amended claimed limitations. Specifically, Hu provides for a switch [Switch 360] that is configured to connect between the first transmission transmission/reception circuit [330a] and one of the first antenna [370a] and the second antenna [370b] [Hu, Para 0065, The switch 360 connects 330a to 370a or 370b]; and a processor that is configure to: in response to identifying that a contact of a user’s body portion is not detected through the bidirectional coupler, control the switch to electrically connect the first transmission/reception circuit [330a] to the first antenna [370a] such that the signal in the first frequency band is transmitted/received through the first transmission/reception circuit and the first antenna [Hu, Para 0065, When the terminal 106 is in the idle state, the processor 320 chooses a default non-blocked antenna], in response to identifying that the contact of a user’s body portion is detected through the bidirectional coupler, control the switch [switch 360] to electrically connect the first transmission/reception circuit [330a] to the second antenna [370b] such that the signal in the first frequency band is transmitted/received through the first transmission/reception circuit and .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM SOLTANZADEH whose telephone number is (571)272-2166.  The examiner can normally be reached on Mon, Wed, Th 10:00-5:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARYAM SOLTANZADEH/Examiner, Art Unit 2646                                                                                                                                                                                                        

/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646